DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 and 07/13/2021 has been entered.

The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 4, 7 – 11, 13, 15 – 18 and 20 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1, as amended, in its last two lines contains “independent of WLAN traffic data requests of the WLAN circuits.” Although the applicant states on page 11 in the Remarks that support for this limitation may be found at page 8 lines 26 – 31 of the applicant’s specification, the examiner was not able to find any support for the specific feature of “WLAN traffic data requests” at the place stated by the applicant or any other place in the specification as filed.  In other words, there appears to be nothing in the specification which would even remotely indicate that there were some specific “requests” from the WLAN circuitry which were ignored or otherwise disregarded by the BT circuitry while generating any SAM.
The same consideration applies to similarly worded independent claims 9 and 16.
Therefore, the examiner considers claims 1, 9 and 16 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 1, 9 
Claims 3, 4, 7, 8, 10, 11, 13, 15, 17, 18 and 20 – 26 are rejected as being dependent from the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11, 13, 15, 18, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the combination device" in lines 1 – 2 from the top of the page and “the consecutive BT slots” in line 20 from the top of the page, both on page 5.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 18 recites the limitation "the modified SAM information".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, 13, 15, 22 and 25 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, 15 – 17, 20, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20180352558 (Paycher), US 20090285167 (Hirsch’167), US 20080300025 (Song) and further in view of US 20040242159 (Calderon).
Regarding claim 1, Bi teaches “A method, comprising:
at a combination device (paragraph 0010 and FIG 6)…” “…initial slot availability mask (SAM) compatible with a Bluetooth and/or Bluetooth Low Energy (BT) standard (at least paragraphs 0011 and 0029 and Fig. 4: slot allocation mask 180), the initial SAM having an initial number BT receive slots for the combination device in a predetermined time period (since no other limiting factors are given for the “predetermined time period”, it may be selected to be equal to 2xTSAM (twice the length shown in Fig. 4). First 184 and second 188 time slots of the first TSAM marked as “0” are allocated for Bluetooth communications. The third through fifth slots 190, 194 and 196 are allocated to WiFi communication and are marked as “2”. This arrangement repeats for the second TSAM and is shown below in sketch 1 showing extended frame 182 based on bottom portion of Fig. 4. 

    PNG
    media_image1.png
    355
    1429
    media_image1.png
    Greyscale

Sketch 1

As is further explained in paragraphs 0027 – 0029, each Bluetooth slot marked as “0” is shown at the top of FIG 4 as a sub-map 140 which includes 4 sub-slots available for Bluetooth transmission and reception. Therefore, for the sake of explanation, in the following sketch 2 the examiner pasted the sub-map 140 into each slot of sketch 1 marked as “0”.

    PNG
    media_image2.png
    309
    1428
    media_image2.png
    Greyscale

Sketch 2

As may be seen, Bluetooth reception sub-slots are marked as Rx, and there are total of 8 “initial number BT receive slots for the combination device in a predetermined time period”, whether the “combination device” is a master or a slave device since each device has equal number of reception sub-slots) that results in an initial BT data reception duty cycle rate (implicit since the number of Bluetooth slots for reception define some initial reception duty cycle rate, whatever it may be)…”
“…by operation of BT compatible circuits of the combination device,
	generating a modified SAM (Paragraph 0038: the Bluetooth core 82 will generate the local slot available mask map. Paragraph 0019: the Bluetooth system may transmit and receive during the airtime assigned for Bluetooth communications.  Paragraph 0029: The allotment of time as between the Bluetooth communications and WiFi communications may be changed as needed so that each may be allotted more or less of the total time, including allotting all of the airtime to one of the communications systems for some time when needed. This feature means “generating modified SAM information”) by maximizing consecutive unused BT slots…” “…such that the modified SAM results in a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle (as an example of different allocation of time between Bluetooth and Wi-Fi is shown in the middle of FIG 4. Since the “predetermined time” comprises twice TSAM, for the sake of explanation, this arrangement is shown below in sketch 3 showing extended frame 160 based on middle portion of Fig. 4.

    PNG
    media_image3.png
    301
    1426
    media_image3.png
    Greyscale

Sketch 3

As explained in paragraph 0028, first time 164 slot of the first TSAM marked as “0” is allocated for Bluetooth communications. The second through fifth slots 168, 172, 174 and 176 of the first TSAM are allocated to WiFi communication and are marked as “2”. This arrangement repeats for the second TSAM. In the following sketch 4 the examiner pasted the sub-map 140 into each slot of sketch 3 marked as 0.

    PNG
    media_image4.png
    286
    1429
    media_image4.png
    Greyscale

Sketch 4

As may be seen, Bluetooth reception sub-slots are marked as Rx, and there are total of 4 reception sub-slots for a master device, and 4 reception sub-slots for a slave device. This represents claimed “a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle”. As may also be seen there are now four Wi-Fi slots (each of which representing an “unused BT slot”) between the two groups of Bluetooth slots as opposed to initial three Wi-Fi slots between the two groups of Bluetooth slots in sketch 2. This means “maximizing consecutive unused BT slots”), and
designating the consecutive unused BT slots as BT slots in which BT transmissions and BT reception is prohibited for the master device and the combination (the consecutive slots marked as “2” in sketch 4 are “unused BT slots” allocated for WLAN operation and thus represented slots “in which BT transmissions and BT reception is prohibited for the master device and the combination device”); and
by operation of circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits), executing WLAN compatible data transfers in the consecutive unused BT slots in response to at least the modified SAM (paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic. The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern. The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime. Sending WiFi communications during airtime unoccupied by Bluetooth traffic. This would have included slots marked as “2” in sketch 4 representing “in the consecutive unused BT slots”)…”
“…the modified SAM is generated independent of WLAN traffic data…” “…of the WLAN circuits (paragraph 0029: The allotment of time as between the Bluetooth communications and WiFi communications may be changed as needed (“the modified SAM information”) so that each may be allotted more or less of the total time, including allotting all of the airtime to one of the communications systems for some time when needed. This last condition of allotting all the airtime to one of the communications systems when needed, when applied to Bluetooth core 82, means that it is given all the time and the WiFi core 84 gets no time at all regardless of whether it has any data to transmit or receive and thus “independent of WLAN traffic data for the WLAN circuits”. In other words, independently of whether the WiFi core 84 has any traffic data to transmit or receive, all the airtime is still allotted to the Bluetooth core 82).”

Although teaching possibility of modification of SAM, Bi does not disclose “receiving from a master device” the initial SAM.
Paycher in FIG 6 and paragraph 0038 teaches, at 608, the primary accessory device 120A providing information to the source device 110 that indicates requirements for communication limitations which may include a SAM map. Therefore, the source device 110 receives SAM map (“receiving” “initial slot availability mask (SAM) information compatible with a Bluetooth and/or Bluetooth Low Energy (BT) standard”). Paragraph 0040: the source device 110 can provide an updated SAM map (“by operation of BT compatible circuits of the combination device, generating modified SAM”).  This may also be mapped to recited by the claim “the modified SAM is generated independent of WLAN traffic data for the WLAN circuits” since providing the updated SAM map is based strictly on the requirements of Bluetooth devices and does not take into consideration anything else that might be present on the device, such as presence of WLAN circuits as disclosed in paragraph 0027. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Paycher process of 
With respect to the requirement of the claim that the initial SAM is received from “a master device”, Paycher’s paragraph 0020 states that although while communicating with the source device the primary accessory device acts as a slave, it can also act as a master device for the second piconet. The language of the claim “from a master device” is sufficiently broad to encompass receiving the initial SAM from a master device in a different piconet.
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since Bi does not emphasize whether the modification of SAM (see paragraph 0029) is performed at a master or slave device, it is really immaterial whether the initial SAM is received from a master device or a slave device and it would have been obvious that the “combination device” would function exactly same way regardless of whether the initial SAM is received from “a master device” or a slave device. Receiving the initial SAM from “a master device” in the same piconet would have expanded the usage of the system and method disclosed by the combination of Bi and Paycher to a slave device.

Although Bi teaches “sending WLAN transmissions (paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern. The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime. Sending WiFi communications during airtime unoccupied by Bluetooth traffic.)”, Bi does not disclose that these transmissions are sent “in response to trigger signals from the BT compatible circuits” and that they are “indicating a time period within the consecutive unused BT slots as a data reception opportunity for WLAN data transfers to the WLAN circuits.”
Hirsch’167 teaches a system and a method for improving the wireless local area network (WLAN) throughput performance in a collocated WLAN/Bluetooth system that uses packet traffic arbitration (PTA) to schedule WLAN and Bluetooth transmissions (abstract). In operation, see FIG 2 with corresponding description, as stated in paragraph 0028, there are different signal lines between the Bluetooth device (BTD) and WLAN device. One among those signals is a priority line (PRI) which indicates important Bluetooth packets according to their priority status. When the PRI lines goes low (as illustrated in FIG. 2) (“in response to trigger signals from the BT compatible circuits”), PS-Poll frames are sent from the WLAN station (“sending WALN transmissions”). Paragraph 0010: The WLAN station (STA) includes a scheduler for scheduling wireless local area network (WLAN) transmission. The scheduler sends PS-Poll frames from the WLAN station (STA) to an access point (AP) and aligns the transmission of the power save polling (PS-Poll) frames in a way that pending frames from the access point (AP) are received during the quiet periods of Bluetooth transmission. Paragraph 0022: WLAN station (STA) sends PS-Poll frames to the access point (AP) and requests for the pending frames from AP 103. PS-Poll frames are transmitted from STA in such a way that the pending frames from AP are received and acknowledged when the Bluetooth is not active (quiet period) 102. As may be seen from FIG 2, this activity (transmission of the PS-Poll frames and reception of the pending frames from the AP) is performed during at least two consecutive BT slots with a total length of 2.5 mS when the BT it is not transmitting and receiving. In other words, the PS-Poll frames transmitted to the access point (AP) requesting reception of the pending frames from AP 103 thus indicate “a time period within the consecutive unused BT slots as a data reception opportunity for WLAN data transfers to the WLAN circuits.” Indeed, the AP immediately takes advantage of this “data reception opportunity” and starts sending pending frames.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hirsch’167 method of indication, by the Bluetooth circuits to the WLAN circuits (the PRI lines goes low), when to trigger transmission of PS-Poll frames to indicate to the AP a time period “within the consecutive unused BT slots” when the Bluetooth is not transmitting or receiving and when the pending frames from the AP can be received, in the system of Bi. Doing so would have allowed to avoid the AP reducing the data transmission rate due to unacknowledged frames (see Hirsch’167, abstract and paragraph 0022).


In Bi, the combination device may be a telephone (see paragraphs 0002 and 0021). On the other side, Song also teaches a mobile device which may be a cellular phone (see paragraph 0024) which may be connected to a headset using Bluetooth (paragraph 0027) and capable of communicating using variable rate link (paragraph 0027). As stated in paragraph 0032, the headset 110 and the mobile device 160 can each configure an audio processing path within their respective devices to satisfy the data rate processing requirements associated with a selected communication link (e.g. high data rate link 120 or low data rate link 130). As further disclosed in FIG 4 with corresponding description, initially the mobile device and the headset establish high data rate ACL link which is required for high reliability voice recognition at the mobile device. Thus, an initial high data rate meets Bluetooth “data reception rate requirement” specifically for the voice recognition. At some later time, the mobile device and the headset establish low data rate SCO link which is used for general voice communication and is sufficient for the voice processing at the mobile device. Thus the subsequent lower data rate meets Bluetooth “data reception rate requirement” for the general voice communication.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize different data rates, as necessary, while each rate being still sufficient to meet the data reception rate requirement for the mobile device in each particular application, as disclosed by Song, in the device of Bi. 

Lastly, while teaching generating of the modified SAM independent of WLAN traffic data (see paragraph 0029 as explained above), Bi does not disclose that it is independent of WLAN traffic data “requests”.
Calderon in paragraph 0053 teaches that WLAN can generate WLMBsy when RX frames are coming in or it is transmitting frames on the media. However, as stated in paragraph 0054, the BT service can make intelligent choices as to when to ignore this signal and transmit anyway. For instance, when BT is in a quality of service (QoS) link, adherence to the QoS parameters may necessitate the transmission of BT packets at a particular instance in time regardless of the state of the 802.11 receiver. In other words, Calderon teaches ignoring WLAN requests by the Bluetooth device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to ignore, by the Bluetooth circuits, as suggested by Calderon, any WLAN requests for the traffic data at least in those cases when the Bluetooth is in quality of service link thus resulting in generation of modified SAM independently of any WLAN requests in the device of Bi. Doing so would have allowed to adhere to the particular QoC parameters for the Bluetooth circuits (see Calderon, paragraph 0054).

Regarding claim 3, Bi teaches “executing the WLAN compatible data transfers includes aggregating WLAN data transfers for transmission in the consecutive unused BT slots (paragraph 0039: WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. As was explained in the rejection of claim 1 above, this includes plurality of consecutive slots marked as “2” which is equivalent to 16 “consecutive BT slots”).”
Regarding claim 7, Bi teaches “wherein:
the BT compatible circuits are compatible with the Advanced Audio Distribution (A2DP) profile (paragraph 0022)…” 
Although Bi does not teach “and configured as a sink for A2DP data and receive the A2DP data in the slots for BT data reception”, in the example of audio streaming disclosed in paragraph 0022, Bi does not specify whether the device containing Bluetooth and Wi-Fi (wireless display) and A2DP compatible is configured as a source or a sink of the signal, but also does not place any limitation on whether only one of these functions may be attributed to the device. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to configure the device as either sink or source of the signal according to design choice or specific usage example. Doing so would have eliminated the need for a wired connection to either transmit or receive the audio signal. When the device is configured as a sink of the audio streaming signal, it is implicit that it will “receive the A2DP data in the slots for BT data reception”.

Regarding claim 9, Bi in combination with Paycher and Song teaches “A device (paragraph 0010 and FIG 6), comprising:
Bluetooth and/or Bluetooth Low Energy (BT) compatible circuits (paragraph 0010: a Bluetooth core 210) formed in an integrated circuit package (although not explicitly disclosed, implementing Bluetooth circuits as an integrated circuit is well known and widely used in the art) and configured to
receive an initial slot availability mask (SAM) from a master device compatible with a BT standard, the initial SAM having a number of BT receive slots that result in an initial BT data reception duty cycle, the initial SAM meeting a BT data reception rate requirement for the combination device,
generate a modified SAM compatible with a BT standard by maximizing consecutive unused BT slots while still meeting the BT data reception rate requirement such that the modified SAM results in a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle, and
designating the consecutive unused BT slots as BT slots in which BT transmissions and BT reception is prohibited for the master device and the device (the portion of claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above as unpatentable over a combination of Bi, Paycher and Song), and
circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits) (Bi, paragraph 0010: a WiFi core 202) formed in the same integrated circuit package (although not explicitly disclosed by Bi, the examiner takes an official notice that implementing Bluetooth and Wi-Fi devices in the same integrated circuit package is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement both Bluetooth and Wi-Fi devices of Bi in the same integrated circuit package, as is well known in the art. Doing so would have reduced the size and cost of the device) and configured to
receive the modified SAM via a data path to the BT compatible circuits (Bi, paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82…), and…”
“…send WLAN transmissions (Bi, paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic. The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern. The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime. Sending WiFi communications during airtime unoccupied by Bluetooth traffic.)…” “…wherein
the BT compatible circuits and WLAN circuits are configured to share at least a portion of the same transmission medium (inherent for the device containing collocated Bluetooth and Wi-Fi circuits in which “the same transmission medium” is simply air through which radio waves propagate. Alternatively, both Bluetooth and Wi-Fi cores utilize the same antenna 204); and
(Bi, paragraph 0029: The allotment of time as between the Bluetooth communications and WiFi communications may be changed as needed (“the modified SAM information”) so that each may be allotted more or less of the total time, including allotting all of the airtime to one of the communications systems for some time when needed. This last condition of allotting all the airtime to one of the communications systems when needed, when applied to Bluetooth core 82, means that it is given all the time and the WiFi core 84 gets no time at all regardless of whether it has any data to transmit or receive and thus “independent of WLAN traffic data for the WLAN circuits”. In other words, independently of whether the WiFi core 84 has any traffic data to transmit or receive, all the airtime is still allotted to the Bluetooth core 82. Paycher, paragraph 0040: the source device 110 can provide an updated SAM map.  This means that providing the updated SAM map is based strictly on the requirements of Bluetooth devices and does not take into consideration anything else that might be present on the device, such as presence of WLAN circuits as disclosed in paragraph 0027. With respect to specifically “requests”, this teaching is provided by Calderon as explained in the rejection of claim 1 above).”
Bi does not disclose that the WLAN transmissions are sent “in response to trigger signals from the BT compatible circuits” and are “indicating the consecutive BT slots as a receive window for WLAN data transfers to the WLAN circuits”.


Regarding claim 11, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 15, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.

Regarding claim 16, Bi in combination with Paycher and Song teaches “A system, comprising:
a Bluetooth and/or Bluetooth Low Energy (BT) compatible master node (shown in Bi, FIG 6 as Bluetooth device 212. Although Bi does not disclose the device 212 as being master device, Bi does not emphasize whether the combination device 200 shown in FIG 6 is master or slave device. It is well known in the art that the same device in different environments or in different piconets may take the roles of either master or slave. It is also well known that the same device may be master device in one piconet and a slave device in another piconet simultaneously. It would have been obvious to a person of ordinary skill in the art at the effective filing date that the device 212 may take either role of a master or slave without changing anything in structure or operation of Bi’s system); and
a combination device (Bi, paragraph 0010 and FIG 6) that includes
(paragraph 0010: a Bluetooth core 210) in communication with at least the BT compatible master node (shown in Bi, FIG 6 as Bluetooth device 212 which is in communication with the combination device 200) and configured to
receive an initial slot availability mask (SAM) from the master node that indicates a number of BT receive slots for the combination device in a predetermined time period that result in an initial BT data reception duty cycle, the initial SAM meeting a BT data reception rate requirement for the combination device,
generate a modified SAM by maximizing consecutive unused BT slots while still meeting the BT data reception rate requirement such that the modified SAM results in a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle, and
designating the consecutive unused BT slots as BT slots in which BT transmissions and BT reception is prohibited for the master node and the combination device (the portion of claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above as unpatentable over a combination of Bi, Paycher and Song); and
circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits) (Bi, paragraph 0010: a WiFi core 202) and configured to determine a WLAN data transfer schedule in response to at least the modified SAM including executing WLAN compatible data transfers in the consecutive unused BT slots, and…” “…send WLAN transmissions (Bi, paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic. The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern. The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime. Sending WiFi communications during airtime unoccupied by Bluetooth traffic. This would have included slots marked as “2” in sketch 4 representing “in the consecutive unused BT slots”)…”
“…the modified SAM is generated independent of WLAN traffic data requests for the WLAN circuits (Bi, paragraph 0029: The allotment of time as between the Bluetooth communications and WiFi communications may be changed as needed (“the modified SAM information”) so that each may be allotted more or less of the total time, including allotting all of the airtime to one of the communications systems for some time when needed. This last condition of allotting all the airtime to one of the communications systems when needed, when applied to Bluetooth core 82, means that it is given all the time and the WiFi core 84 gets no time at all regardless of whether it has any data to transmit or receive and thus “independent of WLAN traffic data for the WLAN circuits”. In other words, independently of whether the WiFi core 84 has any traffic data to transmit or receive, all the airtime is still allotted to the Bluetooth core 82. Paycher, paragraph 0040: the source device 110 can provide an updated SAM map.  This means that providing the updated SAM map is based strictly on the requirements of Bluetooth devices and does not take into consideration anything else that might be present on the device, such as presence of WLAN circuits as disclosed in paragraph 0027. With respect to specifically “requests”, this teaching is provided by Calderon as explained in the rejection of claim 1 above).”

Bi does not disclose that the WLAN transmissions are “indicating the consecutive BT slots as a receive window for WLAN data transfers to the WLAN circuits” and that they are sent “in response to trigger signals from the BT compatible circuits”.
However, this portion of the claim is rejected in view of Hirsch’167 because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations.
Regarding claim 17, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.
Regarding claims 24, 25 and 26, Bi teaches “the BT compatible circuits include a first processor configured to generate the modified SAM (paragraph 0038: the Bluetooth core 82 will generate the local slot available mask map with the consideration of a remote device slot available mask map. Therefore, “a first processor” specifically geared to generate the slot availability mask is at least implicitly present. With respect to “modified”, please see explanation in the rejection of claim 1 above), and
the WLAN circuits include a second processor configured to control WLAN compatible data transfers (paragraph 0019: WiFi system may control the WiFi traffic within the airtime assigned for WiFi communications. Therefore, “a second processor” is implicitly present within the WiFi system).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20180352558 (Paycher), US 20090285167 (Hirsch’167), US 20080300025 (Song) and US 20040242159 (Calderon) as applied to claim 9 above, and further in view of US 20180248811 (Di Nallo).
Regarding claim 10, Bi does not disclose “wherein:
the BT compatible circuits and WLAN circuits are formed on a same integrated circuit substrate.”
Di Nallo in paragraph 0054 teaches forming WLAN transceiver and Bluetooth transceiver on a single shared integrated circuit, chip, or substrate (e.g., a single shared printed circuit board substrate, a single application specific integrated circuit, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to form both “the BT compatible circuits and WLAN circuits” on the same integrated circuit substrate, as disclosed by the Di Nallo with predictable results being further reduced size of the device since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20180352558 (Paycher), US 20090285167 (Hirsch’167), US 20080300025 (Song) and US 20040242159 (Calderon) as applied to claim 1 above, and further in view of US 20160105902 (Hirsch’902).
Regarding claim 4, Bi teaches “wherein aggregating WLAN data transfers (paragraph 0039: WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots.)…” 
Bi does not disclose that it “includes forming at least one aggregated MAC protocol data unit (AMPDU) from a plurality of MPDUs.”
Hirsch’902 also teaches transmission coordination for collocated radios (title). Paragraph 0015: in the device, the first radio may include a Bluetooth radio and the second radio may include a wireless local area network (WLAN) radio. Paragraph 0053: coordinating communication of the upcoming transmissions 330 includes adapting a frame size of the upcoming transmission from the second radio 210-b. A frame size for the second radio 210-b may be determined based on the timing of the upcoming transmission from the first radio 205-b, such as allowing transmission from the second radio 210-b to complete before transmission from the first radio 205-b begins. The second radio 210-b may aggregate multiple Media Access Control (MAC) Protocol Data Units (MPDUs) into a frame or subframe (A-MPDUs) in order to reduce overhead and increase data throughput.
.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20180352558 (Paycher), US 20090285167 (Hirsch’167), US 20080300025 (Song) and US 20040242159 (Calderon) as applied to claims 1, 9 and 16 above, and further in view of US 20170347373 (Vig).
Regarding claims 8, 13 and 18, Bi does not teach “further including:
by operation of the BT compatible circuits generating BT pre-trigger signals in response to the SAM; and
by operation of the WLAN circuits establishing BT protection frames in response to the BT pre-trigger signals; wherein
the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions.”
Vig in FIG 6 and paragraphs 0028 – 0030 discloses a method for operation coordination of a wireless communication system containing multiple wireless communication modules, including a WiFi module and a BT module. To begin, the BT module sends a medium request (“by operation of the BT compatible circuits generating BT pre-trigger signals”) to the WiFi module to request for a time slice according to the activity schedule of the upcoming BT communications (step S610) (“in response to the SAM”). The activity schedule may indicate the number of BT time slots required for the upcoming BT communications, and the time slice may be determined by transforming the number of BT time slots into a value in milliseconds. For example, 32 BT time slots is equal to 20 milliseconds. When receiving the medium request, the WiFi module stops the WiFi communications (“the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions”) and then sends out a CTS-2-SELF packet to clear the WiFi channel for upcoming BT communications (i.e., to reserve the channel for BT communications), wherein the CTS-2-SELF packet includes a NAV duration set to the requested time slice plus a buffering time (step S620) (“by operation of the WLAN circuits establishing BT protection frames in response to the BT pre-trigger signals”). When receiving the CTS-2-SELF packet, the WiFi AP in the established WLAN stops transmitting downlink data to the wireless communication system (“the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Vig method of coordinating activities of the Bluetooth and Wi-Fi radios in the system of Bi. Doing so would have allowed to further reduce interference between different radios and coordinate their activities for that purpose.

Claims 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20180352558 (Paycher), US 20090285167 Hirsch’167), US 20080300025 (Song) and US 20040242159 (Calderon) as applied to claims 1, 9 and 16 above, and further in view of US 20150148031 (He).
Regarding claims 21, 22 and 23, Bi teaches “the combination device is an…” “…device that further includes BT radio circuits (shown as BT core 82 in FIG 2),
WLAN radio circuits (shown as WiFi core 84 in FIG 2), and
at least one…” “…circuit configured to enable control of the combination device (may be mapped to airtime interface coordinating module 86 shown in FIG 2 and described in paragraphs 0036 – 0038, connected to the host device 88).”
Bi does not teach that the device is “integrated circuit” based and that the circuit controlling the combination device is of “serial input/output” type.

However, in the previous office actions the examiner took an official notice that using integrated circuits in modern electronics is well known. Since the applicant failed to traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03(C)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize integrated circuits in the device of Bi, rather than completely discrete components. Doing so would have significantly reduced the size of the device, its cost, and would have made it similar to other electronic devices currently on the market with respect to utilized componentry.

Further, He also teaches a combination device comprising Bluetooth and WLAN circuits (FIG 2). As stated in paragraph 0060, the device also includes host CPU 226 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement some form of a serial input/output circuit for connection and control of the internal circuits of the combination device to the host, as disclosed by He, in the device of Bi with other cited references. Doing so would have provided a way of connecting the Bluetooth and WLAN circuitry of the combination device to the host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648